Broderick, J.
The defendant, the director of the New Hampshire Division of Motor Vehicles (DMV), appeals the Superior Court’s (Fitzgerald, J.) grant of plaintiff Victor M. Bragg’s motion to dismiss an administrative license suspension order. We reverse and remand.
Following the plaintiff’s refusal to take a chemical test after his arrest for driving while intoxicated on March 25, 1995, his driver’s license was suspended for 180 days pursuant to RSA 265:91-a (1993) (amended 1995). On April 27, 1995, the DMV held an administrative hearing to review the license suspension, see RSA 265:91-b (1993) (amended 1995); on May 12, 1995, it upheld the suspension until October 21, 1995. The plaintiff appealed this decision to the superior court on May 25, 1995. See RSA 263:75 (Supp. 1996). The plaintiff *678learned on July 17, 1995, that the superior court’s record review of the DMV decision would begin after November 4, 1995, approximately two weeks after his license was scheduled to be restored. The plaintiff moved to dismiss the action and have his license restored, arguing, among other things, that the delay in scheduling the record review deprived him of due process. The trial court granted the motion, dismissing the case and vacating the administrative license suspension. This appeal followed.
We note at the outset that in granting the plaintiff’s motion the trial court did not specify whether it relied upon the State or the Federal Constitution. In this instance due process under part I, article 15 of the New Hampshire Constitution provides individuals at least as much protection as the fourteenth amendment to the United States Constitution. See Mackey v. Montrym, 443 U.S. 1, 10-19 (1979) (statute mandating license suspension for failure to take a chemical test does not on its face violate due process under fourteenth amendment). We therefore decline to undertake a separate federal analysis. See State v. Newcomb, 140 N.H. 72, 78, 663 A.2d 613, 617 (1995).
Our constitution provides that no citizen “shall be arrested, imprisoned, despoiled, or deprived of his property, immunities, or privileges, put out of the protection of the law, exiled or deprived of his life, liberty, or estate, but by the judgment of his peers, or the law of the land . . . .” N.H. Const. pt. I, art. 15. “[T]he law of the land” is synonymous with “due process of law.” Petition of Bagley, 128 N.H. 275, 282, 513 A.2d 331, 337 (1986). The defendant argues that the administrative hearing held by the DMV afforded the plaintiff the process due him and, therefore, the trial court erred in concluding that “scheduling a hearing [for a date] after the suspension period has expired constitutes a denial of due process.” We will uphold the trial court’s ruling unless it is erroneous as a matter of law. See State v. Symonds, 131 N.H. 532, 534, 556 A.2d 1175, 1177 (1989).
In determining whether particular procedures satisfy the requirements of due process, we typically employ a two-part analysis. Initially, we ascertain whether a legally protected interest has been implicated. See Bagley, 128 N.H. at 282-83, 513 A.2d at 337. It is well-established that the privilege of holding a driver’s license is a legally protected interest which may not be suspended without due process. See State v. Mitchell, 115 N.H. 720, 721, 349 A.2d 862, 863 (1975), cert. denied, 426 U.S. 940 (1976). Accordingly, we turn our attention to the second part of the analysis: whether the procedures provided the plaintiff afforded him the appropriate safeguards *679against wrongful deprivation of his driver’s license. See Bagley, 128 N.H. at 283, 513 A.2d at 337.
“The fundamental requisite of due process is the right to be heard at a meaningful time and in a meaningful manner.” Appeal of Portsmouth Trust Co., 120 N.H. 753, 756, 423 A.2d 603, 605 (1980). Under RSA 265:91-b, any person whose license is suspended may request an administrative review or hearing within thirty days of the date the notice of suspension is issued. See RSA 265:91-b, I(a) (1993). In this case, there is no dispute that the DMV conducted a properly noticed and timely hearing at which the plaintiff, represented by counsel, had the opportunity to present arguments and evidence in his behalf. We have acknowledged that the procedures outlined by RSA 265:91-b were “designed to afford due process,” State v. Cassady, 140 N.H. 46, 49, 662 A.2d 955, 958 (1995), and nothing in the record before us suggests that the administrative hearing in the plaintiff’s case was inadequate for this purpose. We note, moreover, that courts in other jurisdictions have concluded that comparable procedures satisfy due process in the context of driver’s license suspensions. See, e.g., Powell v. Secretary of State, 614 A.2d 1303, 1307 (Me. 1992); Spaulding v. Howlett, 375 N.E.2d 437, 441 (Ill. App. Ct. 1978).
Because the plaintiff received the process he was due in the circumstances of this case, the trial court erred in granting his motion to dismiss. As the defendant does not dispute the plaintiff’s statutory right to a record review of the administrative hearing, see RSA 263:75, we remand to the trial court to conduct that review in the first instance.

Reversed and remanded.

BROCK, C.J., concurred specially; the others concurred.